DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reopened Prosecution
In view of the Appeal Brief filed on 5/24/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111  (if this Office action is non-final) or a reply under 37 CFR 1.113  (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/JIANYING C ATKISSON/           Supervisory Patent Examiner, Art Unit 3763                                                                                                                                                                                             

Claim Objections
Claims 1, 8 and 10 are objected to because of the following informalities:
Claim 1 recites “one or more user inputs provided by one or both of actuating a window wiper system and/or actuating a heated window mode” should read  -- one or from one or both of actuating a window wiper system and actuating a heated window mode--.
Claim 8 recites “including providing the one or more inputs…” should read –wherein the one or more inputs…--; and “respectively by” should read –are respectively from--.
Claim 10 recites “by a processor comprised in a vehicle climate control module (CCM) receiving one or more user inputs provided by actuating a windshield wiper system and/or actuating a window heating mode” in lines 3-5. Comma should be added and rephrased so that reads --by a processor comprised in a vehicle climate control module (CCM), receiving one or more user inputs  from one or both of actuating a windshield wiper system and actuating a window heating mode--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 10 recite “selecting a climate control system operating mode according to a predetermined passenger comfort level from the group consisting of: an outside air mode, an air-conditioning mode, and a defrost mode”. According to Fig. 1 and paragraph 0010 (see the PGPub), the modes are automatically selected regardless of a predetermined passenger comfort level. Additionally, paragraph 0033 (see the PGPub) discloses that a mode determination phrase 304 which considered a desired comfort level, but fails to select a mode from the recited group.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  5, 7, 8, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites, “sequentially actuating the outside air mode, the air conditioning mode and the defrost mode according to the determined risk of window fogging”. It is unclear if the steps recited in the claim are new steps or referring to the Markush group in claim 1. The parent claim 1 requires selecting a climate system operating mode from the recited modes. Therefore it is unclear how the sequence or process works. For example, when the defrost mode is selected in claim 1, it is unclear how the sequence is implemented as a completely new “actuation” or in addition to the selected mode in claim 1.
Also claim 5 lack proper antecedent basis if one chose “actual occurrence of window fogging” in the parent claim 1.
For examination purposes, claim 5 is construed as new “actuation” that replaces the selected mode in claim 1.
Claim 7 recite, “including intervening steps of, by the controller or the different controller according to the determined imminent risk or actual occurrence of window fogging, increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode.” It is unclear of how the intervening steps are included in the parent claims, since the blower speed increase has been recited in parent claim 1.
Further, it is unclear how to implement “provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode” in claim 7 as a replacement of the selected mode or in addition to the selected mode in claim 7.
For examination purposes, the quotation in claim 7 is construed as referring to the selected mode in claim 1, and --increasing the climate control system blower speed to increase a rate of airflow in the selected one or more of the outside air mode, the air-conditioning mode, and the defrost mode, according to the determined imminent risk or actual occurrence of window fogging--.
Claim 8 recites “the one or more inputs to the controller”. It is unclear which type of inputs (sensor or user inputs) to the controller.
For examination purposes, claim 8 is construed as --the one or more sensor inputs to the controller--.
Claim 12 recites, “sequentially actuating the outside air mode, the air conditioning mode and the defrost mode according to the determined risk of window fogging”. Similar to claim 5 above, the parent claim 10 requires selecting a climate system operating mode from the recited modes. Therefore it is unclear how the sequence or process works. For example, when the defrost mode is selected in claim 10, it is unclear how the sequence is implemented as a completely new “actuation” or in addition to the selected mode in claim 10.

Also claim 12 lack proper antecedent basis if one chose “actual occurrence of window fogging” in the parent claim 10.

.
Claim 14 recites, “including intervening steps of, by the controller or the different controller according to the determined imminent risk or actual occurrence of window fogging, increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode.” It is unclear of how the intervening steps are included in the parent claims, since the blower speed increase has been recited in parent claim 10.
Further, it is unclear how to implement “provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode” in claim 14 as a replacement of the selected mode or in addition to the selected mode in claim 10.
For examination purposes, the quotation in claim 14 is construed as referring to the selected mode in claim 10, and --increasing the climate control system blower speed to increase a rate of airflow in the selected one or more of the outside air mode, the air-conditioning mode, and the defrost mode, according to the determined imminent risk or actual occurrence of window fogging--.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3, 5, 7-10, 12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dage (US Patent No. 6,067,808) in view of Kelly (US Patent No. 6,508,408).
Regarding claim 1, Dage discloses a method for defogging a window of a vehicle, comprising:
by a controller according to one or more sensor inputs, automatically selecting a climate control system operating mode according to a predetermined passenger comfort level from the group consisting of: an outside air mode, an air-conditioning mode, and a defrost mode (note that the claim fails to clearly define what structures or operations each mode requires, it is not clear what are the  differences between the modes recited. Under BRI,  examiner interprets the modes respectively as below: outside air mode can be a mode with any outside air involvement; an air-conditioning mode is a mode having a general temperature change of the air being conditioned; and the defrost mode to as any mode with some defrost being performed. Dage discloses step 50 in Fig. 5, and in the automatic HVAC operation, the controller controls the actuators according to the condition of the sensors and set temperature, the signals from the sensors input to the controller 40, with consideration of rule sets 46, the controller 40 determines blower speed, a/c clutch duty cycle, time in air recirculation or partial recirculation, and doors 22, 24 and 28, col. 3, lines 26-53. The control of air recirculation or partial recirculation in block 54 indicates “an outside air mode”; a/c is on and a heater on in block 56 indicates “an air-
determining an imminent risk or actual occurrence of window fogging (step 52 in Fig. 5, which determines an imminent risk of windshield fogging by determining if the windshield wiper is on beyond a threshold period in rain or heavy fog which are high relative humidity conditions, col. 4, lines 10-31. The on condition of windshield wiper indicates an imminent risk of window fogging since such condition occurs in rain or heavy fog which are high relative humidity) by the controller (controller 40, Fig. 2) or a different controller according to one or more user inputsfromone or both of a window wiper system and actuating a heated window mode (see “Windshield wiper speed feedback” in Fig. 2 which senses the user input of the wiper).
Dage fails to disclose, by the controller, increasing a climate control system blower speed to increase a rate of airflow provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the defrost mode against one or more vehicle windows.
Kelly discloses, by the controller, increasing a climate control system blower speed (BL) to increase a rate of airflow (col. 4, lines 23-24) provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the defrost mode against one or more vehicle windows (“provided by” is understood as “followed by”, when Kelly is applied in Dage, a step is added which follows the step 50 to increase blower speed to accelerate fog removal as a response to the wiper on for 3 minutes).
It is understood that increasing a conditioned air flow also increases the evaporation rate and allows conditioned air to reach further areas. Therefore, increasing the air flow rate accelerate defogging or conditioning of the air in the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided, by the controller, increasing a climate control system blower speed to increase a rate of airflow provided by the automatically selected one of the outside air mode, the air-conditioning mode, and the defrost mode against one or more vehicle windows in Dage as taught by Kelly in order to accelerate defogging or conditioning of the air in the vehicle.
Regarding claim 3, Dage as modified further discloses automatically selecting the climate control system operating mode by the controller or the different controller (same controller 40).
Regarding claim 5, Dage as modified further discloses, by the controller or the different controller, sequentially actuating the outside air mode (air recirculation in block 54), the air-conditioning mode (warming air in block 56) according to the determined risk of window fogging (step 52 of Fig. 5).
Dage fails to disclose actuating the defrost mode.
Kelly discloses actuating the defrost mode (see col. 4, lines 31-33, “a fog factor above a certain level tends to decrease MODE_OFFSET toward a defrost setting”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided actuating the defrost mode in Dage as taught by Kelly in order to prevent the car window fogging in a high humidity situation.
Regarding claim 7, Dage as modified further discloses including providing intervening steps of, by the controller or the different controller according to the determined imminent risk or actual occurrence of window fogging, increasing the climate control system blower speed to increase a rate of airflow provided by one or more of the outside air mode, the air-conditioning mode, and the defrost mode (as best understood in the 112(b) section above, the modified Dage includes increasing the blower speed when the wiper is on over 3 minutes which indicates high risk of window fogging).
Regarding claim 8, Dage further discloses, wherein the one or more sensor inputs to the controller are respectively from the group consisting of a windscreen relative humidity sensor, a vehicle-associated exterior ambient temperature sensor, and a passenger cabin temperature sensor (the inputs in Fig. 2 of Dage includes ambient temperature sensor, discharge temperature sensor which is in passenger cabin and humidity sensor which determines modes to prevent windscreen fogging).
Regarding claim 9, Dage further discloses, including providing the controller (40) and/or different controller comprising one or more processors (the controller 40 is in fact a processor which includes control logic as disclosed in Fig. 2) associated with a vehicle climate control module (hardware controller 44).
Regarding claim 10, examiner noted that claim 10 recites a collection of steps which are contingent on the conditional statement “after a cold engine lock-out phase…”; and “during an automatic HVAC mode determination phase”, according to MPEP 2111.04: “The broadest reasonable interpretation of a method (or process) claim 
For compact examination purposes, examiner interprets “after a cold engine lock-out phase…”; and “during an automatic HVAC mode determination phase as alternative processes, and one of them will always be in operation. see the rejection below:
 Dage discloses a method for defogging a window of a vehicle, comprising:
after a cold engine lock-out phase of operation of a vehicle heating, ventilation, and air-conditioning (HVAC) system, by a processor comprised in a vehicle climate control module (CCM), receiving one or more user inputs, wherein the one or more user inputs includes actuating a windshield wiper system and/or actuating a window heating mode;
by the processor or another processor, interpreting the one or more user inputs as an indicator of imminent or actual window fogging and increasing an HVAC blower speed to increase an airflow against one or more vehicle windows; or (as best interpreted above, the steps of beginning with “after a cold engine lock-out phase” and “during an automatic HVAC mode determination phase” are construed as alternatives)
during an automatic HVAC mode determination phase (step 50), by the processor (controller 40 with control logic) or the another processor, receiving one or more sensor inputs and selecting a climate control system operating mode according to 
by the processor or the another processor, receiving one or more user inputs, from one or both of actuating a windshield wiper system and actuating a window heating mode (step 52 in Fig. 5, the controller receives input from the wiper speed feedback and determines if the wiper has been on for 3 minutes); and
by the processor or the another processor, interpreting the one or more user inputs as an indicator of imminent or actual window fogging (the controller determines an imminent risk of windshield fogging by determining if the windshield wiper is on beyond a threshold period in rain or heavy fog which are high relative humidity conditions, col. 4, lines 10-31, col. 4, lines 10-31).
Dage fails to disclose increasing an HVAC blower speed to increase an airflow against one or more vehicle windows.
As noted in claim 1 above, Kelly discloses increasing an HVAC blower speed (speed of BL, col. 4, lines 23-24) to increase an airflow against one or more vehicle windows (the blowing air circulate within vehicle cabin area including portions of air flow against one or more vehicle window).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided increasing an HVAC blower speed 
Regarding claim 12, please see the rejection of claim 5 above.
Regarding claim 14, please see the rejection of claim 7 above.
Regarding claim 15, please see the rejection of claim 8 above.
Response to Arguments
Applicant’s arguments, see appeal brief, filed 5/24/2021, with respect to 112(b) rejection of claim 1 have been fully considered and are persuasive.  The 112(b) rejection of claim 1 has been withdrawn. 
Applicant's arguments filed 5/24/2021 have been fully considered but they are not persuasive.
In response to applicant’s arguments for 112(b) rejection of claim 10, it is noted that the claim as recited is unclear for which is intended to recite a sequence of processes; one, some or all set of processes. Further, it is unclear if “after a cold engine lock-out phase” is a contingent limitation because it appears to have following steps after a cold engine lock-out phase is met. The argument refers to the specification. It is, however, such argument is not a persuasive argument because the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.
In response to applicant’s arguments for 103 rejection of claim 1 that Dage discloses air conditioning mode only, in fact, Dage discloses all the modes recited in claim 1. The recitation of the modes are broad because the recitation does not have a specific structure or function tied to the modes. Therefore, the interpretation of the 
In response to applicant’s arguments for 103 rejection of claim 10, it is noted that the claim has 112(b) indefinite issues which requires the examiner to interpret the claim for examination purposes. Therefore, the argument is moot.
In response to applicant’s arguments regarding rationale for combining Dage and Kelly, supporting rationale has been added that increasing conditioned air flow also increases evaporation rate and allows conditioned air to reach further areas. Further, as noted above, Dage discloses an “imminent risk” by detecting the wiper switch, and Dage further discloses high humidity in rainy and foggy conditions and also avoid window fogging by implementing the steps in Fig. 5 (see col. 4, lines 10-41). Therefore, increasing blower speed as taught by Kelly is obvious to one of ordinary skill in the art to accelerate defogging or conditioning of the air in the vehicle.
In response to applicant’s arguments regarding that the combination of Dage and Kelly results alternating a principle of operation of Dage, it is noted that the modification is relied upon an increase of blower speed, rather than importing an entire system of Kelly which includes a sophisticated detection and calculation of signal parameters. One 
Conclusion
Applicant's amendment dated 11/25/2020 which was further amended on 4/15/21 and entered necessitated the new ground(s) of rejection presented in this Office action relative to the previous non-final action on 9/18/20.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FOR K LING whose telephone number is (571)272-8752.  The examiner can normally be reached on Monday through Friday, 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/F.K.L/Examiner, Art Unit 3763   

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763